Citation Nr: 1625043	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  13-18 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hypercholesterolemia.

2.  Entitlement to service connection for hyperlipidemia.

3.  Entitlement to service connection for periodontal disease for compensation purposes.

4.  Whether new and material evidence has been received to reopen a claim of service connection for gastroesophageal reflux disease (GERD).

5.  Entitlement to service connection for GERD.

6.  Whether new and material evidence has been received to reopen a claim of service connection for asthma.

7.  Entitlement to service connection for asthma.

8.  Entitlement to an evaluation in excess of 10 percent for a headache disorder prior to October 13, 2011.

9.  Entitlement to an evaluation in excess of 50 percent for a headache disorder since October 13, 2011.

10.  Entitlement to a finding of total disability based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from June 1977 to February 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2010 and September 2010 rating decisions by the Jackson, Mississippi, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

The appeal with regard to TDIU was properly inferred by the RO as part and parcel of the claim for increased rating of headaches in light of the Veteran's allegations regarding the impact of such on his ability to work.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeals with regard to GERD and asthma have been recharacterized to reflect that the Veteran is seeking reopening of previously denied claims.  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The Board notes that while the claim of service connection for hypercholesterolemia was also previously denied, it is closely aligned with the new claim regarding hyperlipidemia, and both claims depend on the law, and not facts.  For the sake of clarity and judicial economy, the cholesterol appeal is therefore not recharacterized.

The issue of reopening a previously denied claim of service connection for a dental condition for treatment purposes has been raised by the Veteran in a June 2013 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action; the Board recognizes that a dental clinic at a medical center, and not the RO, is the proper AOJ for initiating that action.  38 C.F.R. § 19.9(b) (2015).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file.  The Board has reviewed the records and documents maintained in Virtual VA (VVA) and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.  

The issues of entitlement to service connection for GERD and asthma and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1.  Hypercholesterolemia is not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.

2.  Hyperlipidemia is not a disability; it is a laboratory finding indicative of a risk factor for the development of disability.

3.  Periodontal disease, to include resulting tooth loss, is not a service-connectable disability.

4.  Claims of service connection for GERD and asthma were denied in an unappealed January 2003 rating decision on the grounds that while current disabilities were shown, no nexus to service was established for either condition.  

5.  Evidence received since January 2013 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, addresses an unestablished fact, and raises the reasonable possibility of substantiating the claims.

6.  Prior to October 13, 2011, the Veteran's headache disorder was manifested by frequent weekly attacks which were not prostrating or productive of severe economic inadaptability.

7.  Since October 13, 2011, the Veteran's headache disorder has been manifested by no worse than very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

8.  The rating criteria for headaches fully account for his complaints and manifestations, to include separately rated photophobia.


CONCLUSIONS OF LAW


1.  The criteria for service connection of hypercholesterolemia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).
 
2.  The criteria for service connection of hyperlipidemia are not met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection of periodontal disease for VA compensation purposes are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.381(b), 4.150, Diagnostic Code 9913, Note (2015).

4.  The January 2003 rating decision denying service connection for GERD and asthma is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

5.  The criteria for reopening of a previously denied claim of service connection for GERD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

6.  The criteria for reopening of a previously denied claim of service connection for asthma are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

7.  The criteria for an increased 30 percent rating, but no higher, for a headache disorder prior to October 13, 2011, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Code 8100 (2015).

8.  The criteria for an evaluation in excess of 50 percent for a headache disorder since October 13, 2011, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  However, with regard to the claims of service connection for hypercholesterolemia, hyperlipidemia, and periodontal disease, the claims must be denied as a matter of law, and so the duties to notify and assist are not applicable.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546   (1991)); VAOPGCPREC 5-2004 (June 23, 2004).

With regard to the reopening of previously denied claims, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Regarding the evaluation of headaches, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  August 2009 and October 2011 letters satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Finally, the Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  

Several VA examinations have been afforded the Veteran; the examiners made all clinical findings necessary to application of the rating criteria, and discussed the actual functional impairments related to such.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examinations are adequate for adjudication.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Hypercholesterolemia and Hyperlipidemia

As the analyses regarding hypercholesterolemia and hyperlipidemia are substantially similar, they are discussed together.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110  1131; 38 C.F.R. § 3.303. 

In order to establish service connection on a direct basis, the record must contain competent evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In the absence of proof of a present disability there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Neither of the claimed conditions are themselves service-connectable disability entities.  The term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Instead, these are mere laboratory findings.  They are risk factors for development of heart disease or stroke, and not actually a symptom.  They are specifically excluded from service connection.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996). 

In sum, while hypercholesterolemia and hyperlipidemia are reflected in the records, neither of these conditions independently is a disability.  They are markers for other potential conditions not at issue here.  The preponderance of the evidence is against the claims, and service connection is not warranted.

Periodontal Disease

The Veteran's claim with regard to gum disease must be similarly addressed.

Periodontal disease and similar entities are "not considered disabling."  Only bone loss of the jaw is a disability for VA purposes, and then only when due to a disease or trauma.  38 C.F.R. § 4.150, Code 9913, Note; see 38 C.F.R. §38 C.F.R. § 3.381(b).  As the Veteran has stated, he is not alleging such, and records do not reflect the presence of bone loss.  As a matter of law, therefore, service connection for periodontal disease for VA compensation purposes is not warranted.

New and Material Evidence

Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

With regard to both GERD and asthma, service connection was denied in a January 2003 decision on the grounds that while current diagnoses were shown, the conditions were not present in service, and so no nexus was established for either disability.

Since that time, the Veteran has submitted updated VA and Tricare (military retiree) treatment records documenting his continued complaints related to asthma and GERD.  As these records merely repeat the already established fact of current disability, they are cumulative and redundant of the evidence already of record and hence are not new or material.

The Veteran has also submitted additional argument, stating that while neither GERD nor asthma were formally diagnosed in service, he did complain of general symptoms which may have represented the initial manifestations of the conditions, from 1992 to 1994.  These complaints resulted in cardiac testing, which was normal.

Mere offering of an alternative theory of entitlement does not constitute new and material evidence sufficient to reopen the claim, Roebuck v. Nicholson, 20 Vet. App. 307 (2006); Bingham v. Principi, 18 Vet. App. 470 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  Here, however, the Veteran has not merely offered a theory.  He has also submitted specific service treatment records related to the complaints and testing in support of his allegation.  These refer to symptoms which could arguably be construed as GERD or asthma manifestations.  Under the low threshold for reopening enunciated in Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), additional development is required to secure a medical assessment of the allegations.  Reopening of the previously denied claims is warranted.

Adjudication of the Veteran's claims does not end with the determination that new and material evidence has been received.  These matters must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claims.

Headaches

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Headaches generally are not a listed disability; migraine headaches are specifically listed in the rating schedule, however.  The Veteran is service connected for both tension and migraine headaches, and application of the criteria set forth in Diagnostic Code 8100 is appropriate.  That Code provides that very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  When characteristic prostrating attacks occur an average of once a month over the last several months, a 30 percent rating is warranted.  A 10 percent rating is assigned for characteristic prostrating attacks averaging one every two months over the last several months.  Less frequent attacks are not compensable.  38 C.F.R. § 4.124a, Code 8100.

Prior to October 13, 2011, VA treatment records reveal that the Veteran reported having multiple headaches a week.  In August 2008, for example, he stated he had them five days a week, and they were accompanied by nausea.  Neither he nor the doctor commented on the impact on activity.  Medication was prescribed which reportedly helped.  At a September 2009 VA examination, the Veteran stated that he had a headache six days out of seven.  They lasted all day until he went to sleep.  He also reported a second type of headache that happened once a week, or about five time s a month, and lasted between two and five hours.  Neither headache type caused him to stop his activity.

For this period, no prostrating attacks are reported or described.  However, the frequency of such is quite marked, with headaches nearly every day.  The Board finds that given this frequency, a 30 percent rating is warranted prior to October 13, 2011.  The criteria consider both frequency and severity of headaches, and the rate at which the headaches occurred merit an increased 30 percent rating.  The Board notes that because the Veteran's disability includes the unlisted tension headache component, this evaluation in is part assigned by analogy, and so strict adherence to the criteria is not expected or required.  38 C.F.R. § 4.20.  The Board finds that the weight of the evidence does not demonstrate very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability and a rating is in excess of 30 percent is not warranted. 

Since October 13, 2011, the maximum schedular evaluation of 50 percent is assigned.  A higher rating can therefore only be assigned based on an extraschedular basis.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  

The criteria under Code 8100 contemplate the impact and manifestations of "characteristic attacks" of headaches.  Exactly what may be included therein is not listed, and is therefore broadly construed, consistent with the medical evidence.  Doctors have referred to pain, as well as light, sound, and odor sensitivity, in describing the headaches.  These are consistent with the Veteran's complaints, and the Board therefore finds that by considering the functional impact of broadly defined attacks, based on frequency and severity, the criteria fully contemplate the Veteran's headache signs, symptoms, and manifestations.  The Board notes as well that one symptom, photophobia, is so consistent and severe as to merit a separate rating; that issue is not before the Board.  It demonstrates, however, that all manifestations and impacts of headaches are included in and accounted for by the schedular rating criteria, both separately and as a single disability entity.  Increased evaluation based on an extraschedular rating, both before and after October 13, 2011, is not warranted.





	(CONTINUED ON NEXT PAGE)






ORDER

Service connection for hypercholesterolemia is denied.

Service connection for hyperlipidemia is denied.

Service connection for periodontal disease for VA compensation purposes is denied.

Reopening of a previously denied claim of service connection for GERD is granted.

Reopening of a previously denied claim of service connection for asthma is granted.

An increased 30 percent rating for a headache disorder, prior to October 13, 2011, is granted.

An evaluation in excess of 50 percent for a headache disorder since October 13, 2011, is denied.


REMAND

GERD and Asthma

The duty to assist the Veteran in substantiating his claims requires that VA examinations be provided to secure nexus opinions regarding the Veteran's theory of entitlement, discussed above.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A qualified medical professional must review the claims folder, particularly service treatment records, and opine as to whether either GERD or asthma were at least as likely as not first manifested on active duty.


TDIU

A finding of entitlement to TDIU is dependent upon consideration of the impact of a Veteran's service-connected disabilities on his ability to secure and follow substantially gainful employment, in light of factors such as his work history, education, and vocational training.  38 C.F.R. § 4.16.  Age is not a factor.  38 C.F.R. § 4.19 .

The Veteran here has presented statements on many of the relevant factors.  However, given the extensive and varied employment history he has referred to, and the lack of clear evidence regarding his education and vocational attainments, additional development is advisable.  A VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, should be requested on remand to ensure that all relevant inquiries have been made.

Moreover, the issue of TDIU is inextricably intertwined with the still pending appeals for service connection of GERD and asthma.  Adjudication prior to resolution of those matters could prejudice the Veteran.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate a claim for entitlement to TDIU and request that he return a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for appropriate VA examinations to assess the nature and etiology of currently diagnosed GERD and asthma.  The claims folder must be reviewed in conjunction with the examination.

The examiners must opine as to whether it is at least as likely as not that symptoms investigated as potential signs of a cardiac condition in service from 1992 to 1994 represented the initial onset of either GERD or asthma.

A full and complete rationale for any opinion expressed is required.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


